EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Kagen (36,178) on 02/15/22.
The application has been amended as follows:
Claim 13 line 2 “a peripheral outline and a drainage portion provided” is deleted and replaced with --a peripheral perimeter and a drainage portion within the perimeter provided--.
Claim 14 line 2 “a peripheral outline and a drainage portion provided” is deleted and replaced with --a peripheral perimeter and a drainage portion within the perimeter provided--. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 13 is allowable due to incorporating allowable due to incorporating a peripheral perimeter and a drainage portion within the perimeter provided with a plurality of drainage holes and in a regular body polygon layout and a single hole with and holes at vertices without further holes radially outwards which is novel over prior art. 
Claim 14 is allowable due to incorporating allowable due to incorporating a peripheral perimeter and a drainage portion within the perimeter provided with a plurality of drainage holes and in a regular body polygon layout and a single hole . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774